DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
1.	The following is an examiner’s statement of reasons for allowance: Claims 1-15 and 17-21 are considered allowable since when reading the claims in light of the specification (MPEP § 211.01) or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including learning, by the content processing system, an audiovisual pattern of intra- 8content metrics of one or more scenes of the first set of content items at least partially by: 9learning a first pattern of one or more audio characteristics of 10dialogue where the one or more audio characteristics of dialogue comprise 14one or more dialogue length, dialogue spacing, time scale of dialogue, and/or 15types of sources of dialogue; specifying, by the content processing system, the subset of the second set of content items to cause the content receiver to modify operations to cause the record content to be automatically played without user selection of the content. Inter alia, independent claims 8 and 15 are allowable for similar reasons. The closest prior art (Venkatraman, USPPGPubN 20180014053) teaches mapped fragments of one or more fetched videos to obtain the set of assembled videos, [0051] wherein the detection is detection, object detection, motion detection, text detection, moving object detection and the like, [0049], [0056] wherein the video recommendation system 114 mines semantic context information from each set of mapped fragments of the one or more  sets of mapped fragments, [0058] wherein  semantic context information includes dialogues, music from feature analysis of audio [0058]. The reference of Thompson (USPPGPubN 20150375117) teaches the second set of items is based on different tags including video image recognition and audio voice recognition/ commentary recognition and object recognition is performed based at least in part on the shape, color, and/or contrast of objects in the video content, [0090], Fig. 7, [0082], [0093]-[0096].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        April 26, 2021